—The defendant appeals from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered May 31, 2000, convicting him of murder in the second degree, assault in the first degree (two counts), assault in the second degree (two counts), and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant drove approximately 65 miles per hour, more than twice the speed limit, through a red light and collided with another automobile killing one of its passengers and seriously injuring two others. It was bright outside and there was no evidence that the defendant used his horn or attempted to apply his brakes. Additionally, there was circumstantial evidence that the defendant illegally drove around three lanes of traffic to enter the intersection. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant acted recklessly and with depraved indifference to human life (see, People v Walker, 258 AD2d 541; People v Perkins, 177 AD2d 720, 721-722; People v Cordero, 177 AD2d 499). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.